Philbrook, J.
Jane A. Blethen died November 27, 1893, having no husband, and as her only heirs at law and next of kin, three children, namely Carrie W. Simpson, the appellant,- Boutelle B. Blethen, and Albert A. Blethen. On the 25th of November, 1893, two days before her death, she signed a brief instrument, which was evidently intended to be a last will and testament; but the instrument bore the signatures of only two witnesses. This intended will was not presented for probate; but there was delivered by the appellant to the two sons the money and personal property which they would have received by the terms of the will if it had been a valid testament. The two brothers thus receiving money and personal property gave receipts to Carrie W. Simpson, the appellant and remaining heir, for the money and personal property delivered to them, both receipts containing the words, “In full satisfaction, I hereby relinquish all claims to my said mother’s estate, both personal and real.” Prior to the decease of Mrs. Blethen, she had conveyed her real estate to Elijah Simpson, husband of the appellant, and taken back a mortgage for $1,300. In 1897, it appears that this appellant was appointed administratrix of the estate of Jane A. *71Blethen, and according to the testimony of the appellant, this appointment was made for the sole purpose of having some one authorized by law to discharge the mortgage given to Jane A. Blethen. The appellant, who was then and is now the administratrix, filed no inventory of the estate upon which she was appointed to administer. In 1913, the two brothers presented a petition to the Judge of the Probate Court, asking that court to request the administratrix to return an inventory of the estate. Notice was ordered, and hearing held, and on the 27th day of May, 1913, the Judge of the Probate Court ordered, “that the said Carrie W. Simpson, administratrix, as aforesaid, file an inventory of the real estate, goods and chattels, rights and credits of the estate of the late Jane A. Blethen, deceased.” From this order of the Probate Court, Carrie W. Simpson appealed to the Supreme Court of Probate, and after the testimony was taken out, the case was reported to the Law Court by agreement of parties for decision upon so much of the evidence as was legally admissible, this Court to render such judgment as the legal rights of the parties require.
From a careful examination of the record we are satisfied that the two sons, who presented the petition asking the Probate Court to order this appellant to file an inventory, had released all their interest in the estate by the receipts executed by them, and hence were no longer proper parties to present the petition. Not being legally interested in the estate they were not parties who could appeal from any decree made by the court having jurisdiction over the estate, and hence could not be proper persons to present a petition. “It is not every person that is dissatisfied with a decree of the Probate Court who is ‘aggrieved’ within the meaning of the statute, but only those who have rights which may be enforced at law and whose pecuniary interest might be established in whole, or in part, by the decree.” Moore v. Phillips, 94 Maine, 421.

Appeal sustained.


Petition dismissed.